In an action pursuant to RPAPL article 15 to determine adverse claims to a parcel of real property, the plaintiff appeals from an order of the Supreme Court, Nassau County (Kutner, J.), dated October 17, 1988, which denied his motion for summary judgment, and, upon searching the record, granted summary judgment to the defendants declaring the defendant Redfern Associates, to be the lawful owner of the property in question.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
Contrary to the plaintiffs contention, the case of Matter of McCann v Scaduto (71 NY2d 164) is inapplicable to the instant facts. There the Court of Appeals held that a notice of tax lien sale by publication was constitutionally defective, as it failed to provide actual notice to the property owner. The situation in McCann is distinguishable from the present case in that the provision of the Nassau County Administrative Code challenged by the plaintiff provides for actual notice, by certified mail return receipt requested, to a property owner’s residence. Therefore, the plaintiffs claim has no merit. Mengano, P. J., Lawrence, Rubin and Balletta, JJ., concur.